Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  April 12, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  Rehearing No. 590                                                                                     Michael F. Cavanagh
                                                                                                        Stephen J. Markman
                                                                                                            Mary Beth Kelly
  144387                                                                                                     Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano,
                                                                                                                       Justices
  PEOPLE OF THE STATE OF MICHIGAN,
            Plaintiff-Appellee,
  v                                                                  SC: 144387
                                                                     COA: 303228
                                                                     Jackson CC: 10-005949-FC
  KADEEM DENNIS WHITE,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the motion for rehearing is considered, and it is DENIED.
  We reaffirm the principle stated more than 100 years ago in Peoples v Evening News
  Ass’n, 51 Mich 11, 21 (1883), that “rehearing will not be ordered on the ground merely
  that a change of members of the bench has either taken place, or is about to occur.” The
  same is true for reconsideration. Likewise, we elect to apply MCR 2.119(F)(3) to these
  cases, which states, “[A] motion for rehearing or reconsideration which merely presents
  the same issues ruled on by the court, either expressly or by reasonable implication, will
  not be granted.” MCR 2.119(F)(3). Instead, the moving party must demonstrate “a
  palpable error by which the court and the parties have been misled and show that a
  different disposition of the motion must result from correction of the error.” Id. In this
  case, the moving party has failed to satisfy either of these requirements and has,
  therefore, failed to demonstrate grounds for rehearing.

         Further, the Court has published for comment proposed amendments of MCR
  7.313(E) and MCR 7.313(F) to incorporate into the Court’s rules the standards set forth
  in MCR 2.119(F)(3) with regard to motions for rehearing and reconsideration. The
  publication order that contains the proposed rule changes is attached.




                            I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            April 12, 2013                      _________________________________________
           t0409                                                                Clerk